Citation Nr: 0633465	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-02 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a rash, to include 
as based on Persian Gulf War service.

2.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD), to include as secondary to service-
connected status post cholecystectomy.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

A hearing was held on November 3, 2004, in North Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in December 1992 
denied service connection for a rash.  

3.  The evidence received since the December 1992 rating 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a rash.
4.  The veteran has not been shown to have GERD that is 
causally or etiologically related to his military service or 
to a service-connected disability.

5.  The veteran has not been shown have severe bilateral 
flatfoot with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  


CONCLUSIONS OF LAW

1.  The December 1992 rating decision, which denied 
entitlement to service connection for a rash, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

3.  The evidence received subsequent to the December 1992 
rating decision is not new and material, and the claim for 
service connection for a rash is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 20.1105 (2006).

3.  GERD was not incurred in service and is not proximately 
due to, the result of, or aggravated by a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006). 

4.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
July 2001, prior to the initial decision on the claims in 
December 2001, as well as in December 2002, August 2003, and 
May 2005.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims.  Specifically, the 
August 2003 and May 2005 letters stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The July 2001 letter also indicated that 
the veteran should submit evidence showing that GERD was 
incurred in or aggravated by his military service and that it 
has existed continuously from the date of his discharge to 
the present time.  Additionally, the May 2005 letter 
explained what evidence was needed to support his claim for 
an additional disability that was caused or aggravated by a 
service-connected disability and also stated, "To establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."

The August 2003 letter further indicated that the veteran had 
been previously denied service connection for a skin rash and 
that he needed to submit new and material evidence to reopen 
his claim.  The letter explained that the evidence must be 
submitted to VA for the first time in order to qualify as new 
and that the additional information must related to an 
unestablished fact necessary to substantiate his claim in 
order to be considered material evidence.  Similarly, the May 
2005 letter informed the veteran that he needed to submit new 
and material evidence to reopen his previously denied claim 
for service connection for a skin rash.  The letter stated 
that the evidence must be in existence and be submitted to VA 
for the first time to qualify as new and that the additional 
existing evidence must pertain to the reason the claim was 
previously denied in order to be deemed material.  It was 
noted that his claim was previously denied because his 
service medical records did not show treatment or diagnosis 
of a rash.  Both the August 2003 and May 2005 letters noted 
that new and material evidence must raise a reasonable 
possibility that the conclusion would change when considered 
with all of the evidence of record and explained that the 
evidence cannot simply be redundant, repetitive, or 
cumulative of that which VA had when the claim was previously 
denied.  Based on the foregoing, the August 2003 and May 2005 
letters notified the veteran to look to the bases for the 
previous denial to determine what evidence would be new and 
material to reopen the claim.  See Kent v. Nicholson, No. 04-
181, slip op. at 10 (U.S. Vet. App. Mar. 31, 2006).  

Additionally, the December 2002 statement of the case (SOC) 
and the June 2003 and May 2006 supplemental statements of the 
case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  In 
fact, the December 2002 SOC and May 2006 SSOC provided the 
veteran with the schedular criteria used to evaluate his 
service-connected bilateral pes planus, namely Diagnostic 
Code 5276.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the July 2001, December 2002, 
August 2003, and May 2005 letters indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2002, August 2003, and May 2005 letters notified the 
veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The July 2001, December 2002, August 
2003, and May 2005 letters also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
December 2002 letter informed the veteran that it was still 
his responsibility to support his claims with appropriate 
evidence.  Similarly, the December 2002, August 2003, and May 
2005 letters stated that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for GERD and to 
reopen his previously denied claim for a rash, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  Additionally, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased 
evaluation for his bilateral pes planus.  However, he was not 
notified of the type of evidence necessary to establish an 
effective date for that disability.  Despite the inadequate 
notice provided to the veteran pertaining to disability 
ratings and effective dates, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to service connection for GERD or to an increased 
evaluation for bilateral pes planus and similarly denies his 
application to reopen his claim for service connection for a 
rash.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  The veteran was also afforded VA 
examinations in November 2001 and September 2005.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  New and Material

The Board observes that the veteran's claim for service 
connection for a rash was previously considered and denied by 
the RO in a rating decision dated in December 1992.  The 
appellant was notified of that decision and of his appellate 
rights.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In April 2001, the veteran requested that his claim for 
service connection for a rash be reopened.  The rating 
decision now on appeal denied the appellant's claim on the 
basis that new and material evidence had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed before 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a December 1992 rating decision previously 
considered and denied the veteran's claim for service 
connection for a rash.  In that decision, the RO acknowledged 
that the veteran had been found to have a skin rash on a 
recent VA examination.  However, the RO also noted that his 
service medical records were negative for any complaints or 
treatment for a skin rash.  As such, the RO found that 
service connection for a rash was not warranted.  

The evidence associated with the claims file subsequent to 
the December 1992 rating decision includes VA medical 
records, private medical records, November 2001 and September 
2005 VA examination reports, medical literature obtained from 
the Internet, and lay statements as well as the veteran's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for a rash.

With respect to the VA medical records and private medical 
records, the Board finds that they are new in that they were 
certainly not of record at the time of the December 1992 
rating decision.  However, many of those records are not 
probative in that they do not document any complaints, 
treatment, or diagnosis of a skin rash.  The Board does 
acknowledge that some of those do indicate that the veteran 
has been treated for a skin rash.  However, collectively, 
those records are cumulative and redundant, in that they 
reiterate that the veteran has a current rash.  In fact, the 
December 1992 rating decision had already acknowledged that 
the veteran had a skin rash.  Moreover, the newly submitted 
VA medical records and private medical records are not 
probative, as they fail to provide a nexus between a current 
disorder and the veteran's military service.  Rather, the 
evidence simply shows that the veteran has a current 
diagnosis.  There was no indication that the veteran's 
current rash was incurred in or aggravated by his military 
service.  Therefore, the Board finds that these VA medical 
records and private medical records are not new and material.

As for the November 2001 and September 2005 VA examination 
reports, the Board again finds this evidence to be new in 
that they were not of record at the time of the December 1992 
rating decision.  However, most of these reports are not 
probative as they do not discuss the veteran's claim for a 
skin rash.  The Board does acknowledge that the November 2001 
VA skin examination report diagnosed the veteran with 
folliculitis.  However, that examination report is cumulative 
and redundant, in that it reiterates that the veteran has a 
skin disorder.  As previously noted, the December 1992 had 
already conceded that the veteran had a current skin rash.  
Moreover, the Board finds that the November 2001 VA skin 
examination report is not probative, as it does not indicate 
that the veteran's current disorder is etiologically or 
causally related to his military service.  As such, the Board 
concludes that the November 2001 and September 2005 VA 
examination report are not new and material.

With respect to the medical literature, the Board finds that 
it is new because it was not of record at the time of the 
December 1992 rating decision.  However, this evidence is 
general in nature and is not shown to pertain specifically to 
the veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Because this is general in nature and not 
accompanied by a medical statement associating its relevancy 
to the instant case, the Board finds that it is of little 
probative value in this case.  Thus, the medical literature 
not so significant that it must be considered to fairly 
decide the merits of the claim for service connection for a 
rash.  Therefore, the Board finds that the medical literature 
is not material.

The Board also finds that the lay statements as well as the 
veteran's own assertions are not new and material.  Although 
these statements were not previously associated with the 
claims file, they are cumulative and redundant, in that they 
reiterate the assertions already made by the veteran.  As 
such, the lay statements are duplicative of the evidence 
already of record.  Further, while a layperson is, just as 
the veteran, competent to relate a personal observation, 
neither the veteran nor the people submitting lay statements 
can provide probative evidence establishing a relationship 
between a current disorder and the veteran's military 
service.  In this regard, the Board notes that generally, 
only medical professionals are competent to render an opinion 
on matters of medical etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, the United 
States Court of Appeals for Veterans Claims (Court) has noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  See Moray 
v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
concludes that the lay statements and the veteran's 
assertions are not new and material evidence. 

Significantly, the evidence missing at the time of the 
December 1992 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the veteran had a skin rash in service or that he currently 
has such a rash that is causally or etiologically related to 
service.  Accordingly, the Board finds that new and material 
evidence has not been presented to reopen the veteran's 
previously denied claim for service connection for a rash.


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for GERD.  The 
Board does observe that the veteran's service medical records 
document him as complaining of occasional upper abdomen pain 
in January 1992.  He was subsequently diagnosed with 
gastroenteritis.  However, a cholecystectomy was performed in 
March 1992, and the veteran was found fit for duty with no 
other complaints, treatments, or diagnoses of digestive 
problems.  Despite the veteran's complaints of occasional 
upper abdominal pain in June 1992, the Board notes that the 
veteran's separation examination did not reveal any clinical 
abnormalities of the abdomen and viscera.  The Board notes 
that the veteran is already separately service-connected for 
status post cholecystectomy.  Separate disability ratings may 
only be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Nevertheless, to the 
extent that the veteran had any symptomatology separate form 
the cholecystectomy, it appears that such symptomatology was 
acute and transitory and resolved without residuals.  
Moreover, the medical evidence of record shows that the 
veteran did not seek treatment for GERD until many years 
following his period of service.  The Board finds this gap in 
time significant, and it weighs against the existence of a 
link between the veteran's GERD and his military service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that GERD did 
not manifest during service or for many years thereafter.  

In addition to the lack of evidence showing that GERD 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of GERD to the veteran's military service.  As 
discussed above, the veteran did have not any complaints, 
treatment, or diagnosis of GERD disorder for many years 
following his separation from service.  Moreover, the 
November 2001 VA examiner indicated that there was no 
radiographic evidence of GERD, and the September 2005 VA 
examiner diagnosed the veteran as having only minimal GERD.  
The Board finds it significant that the September 2005 VA 
examiner opined that it was less likely than not that the 
currently diagnosed indigestion/GERD was caused by or the 
result of gall bladder surgery.  Therefore, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection. 

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for GERD is not warranted.  The veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


III.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation for his bilateral pes planus pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Under that diagnostic code, a 
10 percent disability evaluation is contemplated for moderate 
bilateral or unilateral flatfoot with weight-bearing line 
over or medial to great toe; inward bowing of the tendo 
achillis; and, pain on manipulations, and use of the feet.  
A 30 percent disability evaluation is assigned for severe 
bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
bilateral pes planus.  The medical evidence does not show the 
veteran to have severe bilateral flatfoot with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  In this regard, the November 
2001 VA examination did not reveal any calluses.  The Board 
does observe that the September 2005 VA examination found the 
veteran to have swelling in the plantar surface of the feet 
while standing and walking; however, the examiner also 
indicated that there was no edema, pain on motion, deformity, 
or structural abnormality.  The September 2005 VA examiner 
further commented that the veteran had slight pes planus 
bilaterally with no functional deficits noted.  As such, the 
veteran has not been shown to have met the criteria for an 
evaluation in excess of 10 percent.  Therefore, the Board 
finds that an increased evaluation is not warranted for the 
veteran's bilateral pes planus.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bilateral pes planus 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran's complaints of pain are 
contemplated in the currently assigned 10 percent disability 
evaluation.  Indeed, the veteran's pain was discussed in the 
December 1992 rating decision as a basis for assigning a 10 
percent evaluation.  As such, the Board is of the opinion 
that this evaluation already encompasses any pain, 
fatigability, incoordination, pain on movement, weakness, and 
instability the veteran experiences in his feet.  Moreover, 
the September 2005 VA examiner indicated that the veteran did 
not have any functional deficits, instability, painful 
motion, weakness, fatigability, or lack of endurance.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
bilateral pes planus. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected bilateral pes planus has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected bilateral pes planus under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).
ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a rash is denied.

Service connection for GERD is denied.

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.



____________________________________________
KATHLEEN K GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


